TRIAL COURT OFFICIAL'S
                       REQUEST FOR EXTENSION OF TIME TO FILE RECORD
              FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                FILED IN
Court of Appeals No. (If known): 12-15-00256-CV          12th COURT OF APPEALS
                                                              TYLER, TEXAS
Trial Court Style: DAVID FRANKENS AND KATHRYN FRANKENS VS10/26/2015
                                                          SANGER2:35:35
                                                                     BANK,PM
                                                                PAM ESTES
MANDY PULLEN, BENSON CONSTRUCTION, BENRICH INVESTMENT GROUP,      Clerk LLC,
BENSON HOLDINGS, LLC, T.B.'S COUNTRY ESTATE LLC, MICHAEL BENSON, AND
BRADINA BENSON
Trial Court & County: 217TH JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TX


Trial Court No.: CV-00502-15-07

Date Trial Clerk's Record Originally Due: 10/26/2015
Date Court Reporter's/Recorder's Record Originally Due:
Anticipated Number of Pages of Record: 200
I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)
 X to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
 either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record
        Other. (Explain.):

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
11/2/2015 in which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

October 26,                                          /S/TARA JOHNSON
2015 Date                                           Signature

936-634-4312                                           Tara L. Johnson
Office Phone Number                                     Printed Name

tjohnson@angelinacounty.net                          Deputy District Clerk
E-mail Address (if available)                        Official Title
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: RYAN WEBSTER                                 Name: KRYSTAL RILEY

Address: 400WEST OAK ST, STE 310                   Address: 1616 S CHESTNUT

       DENTON, TX 76201                                     LUFKIN, TX 75901

Phone no.: 940-565-6565                           Phone no.: 936-632-3381

Attorney for: SANGER BANK                  Attorney for: DAVID AND KATHRYN FRANKENS